MEMORANDUM OPINION
                                       No. 04-08-00738-CV

                                         Jason NIKKELS,
                                             Appellant

                                                  v.

                YC PARTNERS, LTD. d/b/a Yantis Company and Mike Yantis, Jr.,
                                      Appellees


                    From the 408th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2007-CI-09354
                      Honorable David A. Berchelmann, Jr., Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: January 14, 2009

DISMISSED

           The parties have filed a joint motion, in accordance with Texas Rule of Appellate

Procedure 42.1(a)(2), stating they have resolved the dispute at issue and requesting this court

dismiss this appeal. The motion is granted and the appeal is hereby dismissed. TEX. R. APP. P.

42.1(a)(2).

                                                       PER CURIAM